Citation Nr: 0909923	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2004.  
A transcript of the hearing is associated with the Veteran's 
claims folders.  

In December 2004, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

The Veteran does not have PTSD currently and has not had it 
at any time during the pendency of this claim.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in April 2002, prior to its initial 
adjudication of the claim.  Although the Veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability for which service connection is sought until after 
the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the Veteran's claimed PTSD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations.  In addition, Social Security 
Administration records and treatment records, including 
pertinent VA and private medical records, have been obtained 
to the extent possible.  The Board acknowledges that, 
unfortunately, the Veteran's service treatment records could 
not be obtained.  Efforts have been made to locate additional 
service records.  It is clear that further efforts to obtain 
service treatment records would be futile.  Accordingly, the 
Board will proceed with appellate review, mindful that when a 
veteran's records have been lost or are otherwise 
unavailable, the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection for PTSD is 
warranted because he suffers from nightmares, intrusive 
thoughts, hears voices, and talks to himself.  It is the 
Veteran's contention that he incurred PTSD as a result of 
stressors associated with his active service.

On a PTSD questionnaire, the Veteran listed a stressor as 
hearing "all hands man your battle station" when he was 
stationed on a ship off the coast of Lebanon in 1977.  In 
other statements, the Veteran listed various stressors such 
as seeing a friend lose his foot after it got stuck in a 
conveyor belt on the ship, the suicide of a close friend, and 
the loss of two airplanes that crashed at sea and never 
returned to the ship where he was stationed.

The Veteran's post-service medical records indicate that has 
been treated on numerous occasions for psychological 
problems.  VA outpatient reports from 1997 though 1999 
indicate that the Veteran talked to himself and suffered from 
depression.  In June 1997, a diagnosis of bipolar affective 
disorder was noted; bipolar disorder with psychosis was noted 
in July 2001, while schizoaffective disorder was diagnosed in 
April 2001.  A report from the White City VA Domiciliary 
indicates that the Veteran was admitted there for treatment 
for 3 months for his paranoid schizophrenia and polysubstance 
abuse.  In February 2002, a VAMC report indicates that the 
Veteran heard voices, experienced distressing dreams, and was 
diagnosed with PTSD and schizoaffective schizophrenia.  A 
VAMC entry from April 2002 reflects an Axis I diagnosis of 
PTSD from air craft carrier services at Lebanon and 
schizoaffective schizophrenia.  

A letter from the Veteran's mother notes that the Veteran has 
been talking to himself since service, and that he has not 
been the same since his return from service.  Also, the 
Veteran's neighbor wrote that the Veteran does not live a 
normal life and spends most of his time locked in his room.  
Co-workers of the Veteran wrote that they have witnessed the 
Veteran talking to himself.

The Veteran's Social Security Administration records list a 
primary diagnosis of anxiety-related disorder, with a 
secondary diagnosis of schizophrenia, paranoid, and other 
functional psychotic disorders.

The Veteran testified in a hearing before the Board in March 
2004.  During the hearing, the Veteran reported a number of 
in-service stressors he claimed contributed to his PTSD.  He 
alleged he was assaulted with an ice pick while in service, 
but he did not report the incident at the time.  He also 
discussed stressors such as a friend's suicide, seeing a 
shipmate's foot caught on a conveyor belt, being subjected to 
insults because of his Jewish religious background, and 
finding out that airplanes crashed at sea and did not return 
to the ship to which he was assigned.  

The Veteran was afforded a VA fee-basis examination in May 
2005, in which he was diagnosed with PTSD and paranoid 
schizophrenia.  The examiner expressed that the Veteran 
displayed PTSD symptomotolgy including avoidance, 
hyperarousal, and re-experiencing brought on by his in-
service stressors.  The diagnoses of PTSD and schizophrenia 
were continued in a June 2006 examination report.  

However, in a May 2007 examination report, the same examiner 
indicated that the Veteran did not describe enough symptoms 
to meet the criteria for a diagnosis of PTSD.  The examiner 
noted that the Veteran described only one distressing 
incident that he actually saw, and incidents that he did not 
see but that have been described to him.  She elaborated that 
although in the past the Veteran had described enough 
symptoms to meet the criteria for PTSD, he did not describe 
enough during that examination.  She further explained that 
some of his symptoms, such as emotional detachment and 
distancing, are due to schizophrenia and not PTSD.  The 
Veteran was diagnosed with paranoid schizophrenia, with 
alcohol abuse in partial remission and polysubstance abuse in 
remission.  A diagnosis of paranoid schizophrenia was again 
confirmed in September 2007 by the same examiner.  

The Veteran underwent another examination by the fee-basis 
examiner in July 2008.  The Veteran relayed an extensive 
history of drug and alcohol abuse and impaired impulse 
control.  The examination revealed an impairment of thought 
process with limited ability to abstract and conceptualize.  
The Veteran described auditory hallucinations and visual 
halluciations.  When describing his in-service stressors, the 
Veteran did not describe feelings of intense fear or horror, 
or a feeling of helplessness.  Therefore, the examiner 
concluded, he did not meet criterion A for a diagnosis of 
PTSD.  She also reasoned that his diminished interest and 
participation in life events are part of psychotic symptoms, 
not PTSD.  He has the emotional withdrawal and poor rapport 
seen in schizophrenia.  The examiner emphasized that the 
Veteran no longer described the symptoms of PTSD as he did in 
June 2006 and May 2005.  As the Veteran has admitted to 
making up stories in the past, the examiner concluded from 
this and from her interview of the Veteran during the exam 
that it is unlikely that the Veteran has any appropriate 
stressors.  The Veteran was diagnosed with schizophrenia, 
more likely than not due to his abuse of drugs and alcohol 
over the decades, and is not tied to or caused by or the 
result of anything that occurred while he was in the Navy.

The Board acknowledges that the Veteran has been diagnosis 
with PTSD by a VA outpatient health care provider and by the 
fee-basis physician who examined him in May 2005 and June 
2006.  After careful consideration, however, the Board 
concludes that the same examiner's later opinions from May 
2007 and July 2008 that the Veteran does not meet the 
diagnostic criteria for PTSD are more probative than the 
previous diagnoses contained in the VA treatment records and 
prior examinations.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In so finding, the Board notes that the July 2008 examiner 
fully supported her diagnosis of schizophrenia by linking the 
condition with the Veteran's current symptomatology.  At the 
same time, the examiner provided a rationale for why a 
diagnosis of PTSD is not supportable through a thorough 
discussion of the applicable diagnostic criteria, and 
discounted the Veteran's previous diagnoses of PTSD as due to 
his drug abuse and predisposition to fabricate stories and 
symptomatology.  

Accordingly, the Board finds that the Veteran does not have 
PTSD currently and has not had it at any time during the 
pendency of this claim.  Accordingly, service connection is 
not in order for this claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

Entitlement to service connection for PTSD is denied.  


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


